DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 9, 21, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sasaki et al. (2010/0231622) in view of Sekikawa (2020/0247154).

	Regarding claims 1 and 21, Sasaki teaches a method for improving ink jet nozzle health and printing reliability of an ink jet printer, comprising:
	monitoring whether a triggering event has occurred (fig. 8, YES at S202);
	pumping (fig. 8, S203), in response to detecting the triggering event has occurred ([0075]), at least a portion of ink contained in a header tank (fig. 4, item 140) from the header tank in a direction toward an ink cartridge (fig. 4, item 110) through a tube (fig. 4, item 130) connecting the header tank and the ink cartridge (see fig. 4), wherein the header tank is included in a scan head and is connected to a print head (see figs. 3, 4); and
circulating the ink pumped from the header tank back through the tube in a direction toward the header tank (fig. 8, S205).
	 
	Sasaki does not teach wherein at least a part of the tube is located proximate to a linking mechanism comprising a semi-flexible chain located along at least one of a side or rear of an interior portion of the ink jet printer, and wherein the linking mechanism is configured to move with or accommodated the movement of the scan head. Sekikawa teaches this (Sekikawa, see figs. 3-7). It would have been obvious to one of ordinary skill in the art at the time of invention to add the linking mechanism disclosed by Sekikawa to the device disclosed by Sasaki because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, because Sasaki does not go into specifics about the physical construction of the interior of its printing device, it would have been obvious to combine the schematic teachings of Sasaki with the physical components of Sekikawa. 
	
 	Regarding claim 3, Sasaki in view of Sekikawa teaches the method of claim 1, further comprising:
	using a level sensor included in the header tank to monitor a level of ink in the header tank (Sasaki, [0070]).

	Regarding claim 4, Sasaki in view of Sekikawa teaches the method of claim 1, 
	wherein the triggering event is an elapsed period of time ([0075], fig. 8, Note that the controller checks periodically after elapsed periods of time to see if a new cartridge has been installed, and thus all steps of the routine can be said to take place at elapsed periods of time). 

 	Regarding claim 9, Sasaki in view of Sekikawa teaches the method of claim 1, wherein the triggering event includes 

	Regarding claim 25, Sasaki in view of Sekikawa teaches the method of claim 1, further comprising: applying at least one of a current or a voltage to the print head to cause ink to move from the header tank to the print head, wherein the at least one of the current or voltage is not strong enough to eject ink from the print head (Sasaki, Note that any number of voltages can be applied within the printhead so that ink is delivered to the printhead while the printhead does not actually eject ink. For instance, a voltage or current could be applied to the printhead during an initial filling of the printhead with ink or a subsequent ink circulation not involving the ejection of ink). 

 	Regarding claim 26, Sasaki in view of Sekikawa teaches the method of claim 1, wherein the triggering event is a replacement of the ink cartridge (Sasaki, [0075]).
 	
Claims 5, 8, 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sekikawa as applied to claims 1 and 4 above, and further in view of Miyazaki (2019/0224982).





 	Regarding claim 5, Sasaki in view of Sekikawa teaches the method of claim 4. Sasaki in view of Sekikawa does not teach wherein the elapsed period of time is an amount of time since the scan head has been agitated. Miyazaki teaches this (Miyazaki, [0037]). It would have been obvious to use an amount of time since a scan head has been agitated as a triggering event, as disclosed by Miyazaki, in the method disclosed by Sasaki in view of Sekikawa because doing so would amount to combining a prior art triggering event with a prior art method to obtain predictable results.  

 	Regarding claim 8, Sasaki in view of Sekikawa teaches the method of claim 4. Sasaki in view of Sekikawa does not teach wherein the elapsed period of time is an amount of time since a portion of the ink in the header tank was previously pumped from the header tank in a direction toward the ink cartridge. Miyazaki teaches this (Miyazaki, [0037], Note that the agitation via in circulation or mechanical instrument can be executed based on a fixed time period). It would have been obvious to use an amount of time since a previous pumping as a triggering event, as disclosed by Miyazaki, in the method disclosed by Sasaki in view of Sekikawa because doing so would amount to combining a prior art triggering event with a prior art method to obtain predictable results.  


 	Regarding claim 10, Sasaki in view of Sekikawa teaches the method of claim 1. Sasaki in view of Sekikawa does not teach wherein the printer enters a locked state in response to detecting the triggering event has occurred, and wherein the locked state prevents the printer from printing a new print job. Miyzazaki teaches this (Miyazaki, see fig. 8C, note that the circulation state closes valve from header tank 135 to print head 134, thereby cutting off supply of ink to the print head and preventing printing). It would have been obvious to cause a locked state upon a triggering event, as disclosed by Miyazaki, in the method disclosed by Sasaki in view of Sekikawa because doing so would amount to combining a prior art triggering event with a prior art method to obtain predictable results.  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sekikawa as applied to claim 1 above, and further in view of Elferink (2016/0039212).

	Regarding claim 2, Sasaki in view of Sekikawa teaches the method of claim 1, further comprising:
	agitating the scan head, wherein agitating the scan head incudes causing the scan head to move in along an x-y guide rod (see figs. 11, 12, Note that scan head 134/135 moves along x-y guide rod 131, thereby agitating liquid within). Miyazaki in view of Sekikawa does not teach wherein the guide rod is a gantry. Elferink teaches this (Elferink, [0037], see fig. 1D). It would have been obvious to one of ordinary skill in the art at the time of invention to use the gantry disclosed by Elferink to scan the head disclosed by Sasaki in view of Sekikawa because doing so would amount to substituting one known scanning device for another to obtain predictable results.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sekikawa as applied to claim 1 above, and further in view of Yoshino et al. (2011/0128329).

Regarding claim 27, Sasaki in view of Sekikawa teaches the method according to claim 1. Sasaki in view of Sekikawa does not teach wherein the triggering event is a detection, by a sensor, of an obstruction in at least one of: the print head, a print nozzle on the print head, or the tube. Yoshino teaches a clogging sensor to detect obstructions in such a tube (Yoshino, [0053], see fig. 1, item 26). It would have been obvious to one of ordinary skill in the art at the time of invention to use an obstruction of the ink, as disclosed by Yoshino, as a triggering event in the method disclosed by Sasaki in view of Sekikawa because such an obstruction was another occurrence that could be remedied by ink circulation/agitation. 

Claims 6, 7 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sekikawa as applied to claim 4 above, and further in view of Murahashi et al. (2012/0050355).

 	Regarding claim 6, Sasaki in view of Sekikawa teaches the method of claim 4, Sasaki does not teach wherein the elapsed period of time is at least one of: and amount of time the printer has been powered off, an amount of time the printer has remained idle, or an amount of time the printer has been in a low-power mode. Murahashi teaches this (Murahashi, [0032]). It would have been obvious to use one of the elapsed time criteria disclosed by Murahashi for the timing criteria disclosed by Sasaki in view of Sekikawa because doing so would allow for the agitation of ink in many scenarios during which ink has stagnated.

 	Regarding claim 7, Sasaki in view of Sekikawa teaches the method of claim 4. Miyazaki does not teach wherein the elapsed period of time is an amount of time since the cartridge has been manually agitated. Murahashi teaches this (Murahashi, [0032], Note that manual agitation occurs upon user installation). It would have been obvious to use one of the agitation criteria disclosed by Murahashi for the agitation criteria disclosed by Sasaki in view of Sekikawa because doing so would allow for the agitation of ink in many scenarios during which ink has stagnated.

Regarding claim 22, Murahashi teaches moving the head faster during agitation than during image formation (Murahashi, [0005]).

Regarding claims 23 and 24, the prior art teaches using the printer being powered on and or the elapsing time from the printer being powered on having occurred, i.e., the printer returning from a sleep state, as triggers to agitate the ink (Murahashi, [0032]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853